Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/24/2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the phrase “wherein the pointe shoe further comprises a foot patch” is unclear and indefinite.   As understood the foot patch (200) comprises of the second part of the fastener (210) and the web/tape (220).  Therefore, this language, in claim 5, implies that there is an additional element but this is inaccurate.  Claim 6 defines the foot patch comprising a web and claim 7 further defines the web being a tape.  Therefore, the scope of claims 5-6 are unclear and indefinite.  
The following phrase(s)/term(s)s: “means of adhesive”, in claim 1 is/are indefinite because the element(s) or step(s) is/are not defined in the specification by 
If applicant wishes to properly invoke 35 U.S.C., 6th paragraph, applicant must:
-show why the claim language properly invokes 35 U.S.C. 112, 6th
-identify the function
-amend the specification to explicitly state what structure corresponds to the recited function with reference to the claimed terms and phrases, provided no new matter is introduced. (e.g. means for fastening includes one of the following equivalent structures: hook and loop type material, a buckle and snaps, and buttons).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “means of adhesive” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it fails to provide the function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2807627 (Crouzet).

All of the functional claim language and statements of intended use with regard to the pointe shoe do not make an otherwise unpatentable claim patentable.  The shoe as taught include all of the structure capable of performing the recited function in order to meet the functional limitations of a claim.   Since the reference device has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.
	Regarding claim 4, the two-part fastener (Velcro A,B) is shown over the entire length of the sole and therefore has a fastening area of at least 1500mm2.
	Regarding claims 5-6, the 2nd the Velcro band (B) represents the foot patch and the 2nd sole (2) represent the web as claimed.
.
Claim(s) 1 and 4- 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/133920 (Kleinsasser).
Regarding claims 1 and 4-8, Kleinsasser discloses a shoe (e.g. see figures 5-5D) comprising an insole (insole), the insole having an upper surface and a first part (e.g. insole adhesive 306; see figures 3-3C) of a two-part fastener (e.g. substrate 302 with adhesives 304,306) positioned on the upper surface; wherein the first part (306) of the two-part fastener is positioned in a heel and/or arch region of the upper surface of the insole such that, in use, the fastener is adjacent to the heel and/or arch of a wearer's foot, the first part (306) of the two-part fastener being releasably attachable to a second part (302,304) of the two-part fastener, the second part (302,304) of the two-part fastener being adhered to the wearer's foot by means of adhesive (skin adhesive 304), wherein the first and second parts of the two-part fastener are co-operable, in use, to releasably adhere the insole of the shoe to the wearer's heel and/or arch region, to thereby prevent the foot slipping down the shoe away from the heel region.
All of the functional claim language and statements of intended use with regard to the pointe shoe do not make an otherwise unpatentable claim patentable.  The shoe as taught include all of the structure capable of performing the recited function in order to meet the functional limitations of a claim.   Since the reference device has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.

	Regarding claims 5-7, element 302 as taught by Kleinsasser represents the foot patch and the skin adhesive 304 represent the web as claimed.  With regard to claim 7, see paragraph 034 which teaches the skin adhesive can be a hypoallergenic and therefore teaches the web comprising a hypoallergenic tape.
	Regarding claim 8, Kleinsasser teaches the second part (302) of the two part fastener is attached to the web (304), see figures 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouzet ‘627 in view of GB 2205480 (Duval).
Crouzet teaches a shoe having structure as claimed and inherently can be used as a pointe shoe (see the rejection above) except fails to teach the first part of the two-part fastener is a hook portion of the hook and loop fastener, and the second part of the two-part fastener is a loop portion of the hook and loop fastener.  Duval teaches a shoe, particularly a pointe shoe, wherein the two part fastener (Velcro, see page 2, lines 1-3) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Crouzet ‘627 or Kleinsasser] in view of US 2017/0239098 (Schettler).
Crouzet and Kleinsasser both teach a shoe having structure as claimed and inherently can be used as a pointe shoe (see the rejections above) except for the second part of the two-part fastener is stitched to the web.
Schettler teaches it is conventional in the art to join two layers together by stitching.   See paragraph 0024 which teaches the first fastener 8 is stitched to the band 7 (lines 14-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide shoe as taught by either Crouzet ‘627 or Kleinsasser with the second part of the two-part fastener to be combined to the web by stitching, as taught by Schettler, since this is an old and conventional way in the art of combining layers together.  Stitching is a simple and economical means of combining elements.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 9 above, and further in view of US 8216162 (Bushby).
Bushby teaches a system adhered to the bottom of the wearer’s foot with multiple arms (e.g. 420,430,450, etc.) extending up around the wearer’s foot, including .
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556